Citation Nr: 1455022	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.  The appeal was certified to the Board through the RO in St. Petersburg, Florida.

In October 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since the unappealed March 2006 rating decision denying entitlement to service connection for a back disorder is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim of entitlement to service connection for a low back disorder is reopened, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  Consideration of this issue is deferred pending additional development consistent with the VCAA.

In this case, the Veteran seeks to reopen a March 2006 rating decision denying entitlement to service connection for a back disorder.  After reviewing all of the evidence of record available at the time of the March 2006 rating decision, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, at the October 2014 hearing, the Veteran alleged that a VA physician who had regularly treated him for back problems had opined that his low back disorder was related to service.  While the Board's review of the VA treatment records associated with the claims file is negative for any such notation, there are no VA treatment records dated after October 2011.  The Board emphasizes that for purposes of reopening a claim, newly submitted evidence is presumed to be credible and the threshold to reopening a claim is low.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.
REMAND

To ensure that a complete record is before the Board, the AOJ should obtain any outstanding VA treatment records dated from October 2011.  The Veteran should be contacted to identify the doctor who gave him the positive opinion, or the approximate date should be provided so that the AOJ may obtain any pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ascertain the name of the doctor, or the approximate date of the VA treatment when the positive opinion cited above was provided.  The AOJ should obtain all VA treatment records dated after October 2011.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, including soliciting an opinion from any identified doctor, or obtaining an etiology opinion as indicted, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


